        Case 3:17-cv-02162-EMC Document 278-1 Filed 01/19/21 Page 1 of 7



                    UNITED STATES ENVIRONMENTAL PROTECTION AGENCY
                                 WASHINGTON, D.C. 20460


                                                                                  OFFICE OF CHEMICAL SAFETY AND
                                                                                      POLLUTION PREVENTION


                                           January 19, 2021


Michael Connett
222 N Pacific Coast Highway, Suite 1900
El Segundo, CA 90245
mconnett@waterskraus.com

Dear Mr. Connett:
On November 30, 2020, the U.S. Environmental Protection Agency (EPA or Agency)
acknowledged receipt of a submission from you, dated November 4, 2020 (2020 Submission), as
counsel to the following organizations and individuals—Food & Water Watch (FWW); Fluoride
Action Network (FAN); Moms Against Fluoridation; Audrey Adams, a resident of Renton,
Washington (individually and on behalf of her son Kyle Adams); Kristin Lavelle (individually
and on behalf of her son Neal Lavelle); and Brenda Staudenmaier (individually and on behalf of
her children Ko Staudenmaier and Hayden Staudenmaier).

You characterize the 2020 Submission as a supplement to a petition submitted to EPA on
November 22, 2016 (2016 Petition), under section 21 of the Toxic Substances Control Act
(TSCA), requesting that EPA reconsider its denial of the 2016 Petition and exercise its authority
under section 6(a) of TSCA to prohibit the addition of fluoridation chemicals to drinking water.
As you are aware, EPA took final action on the 2016 Petition when it denied the Petition on
February 17, 2017. 82 Fed. Reg. 11,878 (Feb. 27, 2017). After EPA denied the 2016 Petition,
petitioners brought suit in the Northern District of California to challenge the denial. See Food
and Water Watch v. EPA (ND Cal. No. 3:17-cv-02162-EMC). On August 10, 2020, after a two-
week bench trial, the court held the case in abeyance and directed the plaintiffs to file a new
petition with the EPA. Food and Water Watch v. EPA, 2020 WL 4584194 (ND Cal. Aug. 10,
2020) (order holding proceedings in abeyance).
Under section 21 of TSCA, any person may petition the Administrator to initiate a proceeding
for the issuance, amendment, or repeal of a rule under TSCA section 4, 6, or 8 or an order under
TSCA section 4, 5(e) or 5(f). 15 U.S.C. § 2620(a). The statute requires EPA to grant or deny
such a petition within 90 days. Id. § 2620(b)(3)-(4). If EPA denies the petition or fails to act
within 90 days, the petitioner may “commence a civil action in a district court of the United
States to compel the Administrator to initiate a rulemaking proceeding as requested in the
petition.” Id. § 2620(b)(4)(A). In such a case, relating to a petition seeking a new rule, the statute
provides the petitioner “an opportunity to have such petition considered by the court in a de novo
proceeding.” Id. § 2620(b)(4)(B) (emphasis added).




                                    Internet Address (URL) • http://www.epa.gov
       Case 3:17-cv-02162-EMC Document 278-1 Filed 01/19/21 Page 2 of 7




Nothing in section 21, or TSCA more broadly, requires EPA to reopen the record for a section 21
petition and/or reconsider the agency’s final action to deny the petition. Absent some provision
of law authorizing or requiring reconsideration, EPA’s decision whether to reopen the petition
and reconsider its final agency action denying the petition, as requested by the petitioners here, is
thus committed to EPA’s discretion.
EPA declines to exercise its discretion to reopen the administrative record and reconsider the
February 17, 2017 petition denial. Instead, EPA is exercising its discretion to allocate its
resources to most effectively implement TSCA requirements, including significant new
requirements from the 2016 amendments, by prioritizing review of existing chemical substances
grounded in risk-based considerations. See 15 U.S.C. § 2605(b)(1) (requiring risk-based
screening for identifying priorities for risk evaluation); 15 U.S.C. § 2601(c) (directing EPA to
administer TSCA in a reasonable and prudent manner). To date EPA has finalized nine of the
first ten risk evaluations for chemical substances that the statute requires to be conducted under a
new process for chemical prioritization, evaluation, and risk management. 15 U.S.C. §
2605(b)(2)(A). EPA must now begin, and has in many instances already begun, risk management
for each condition of use for which EPA made a determination of unreasonable risk, in addition
to beginning risk evaluations for the twenty substances prioritized through the Procedures for
Prioritization of Chemicals for Risk Evaluation Under the Toxic Substances Control Act, 82 Fed.
Reg. 33,753 (July 20, 2017) and for additional risk evaluations requested by manufacturers—of
which there are presently three. 15 U.S.C. § 2605(b)(2)(B). Thus, EPA must allocate its
resources to meet these new resource-intensive statutory requirements and deadlines.
Additionally, as described in more detail below, the contents of the 2020 Submission do not
support diverting significant resources to reopen the 2016 Petition and reconsider the petition
denial. Neither the 2016 Petition nor the 2020 Submission satisfies the legal requirements
necessary for EPA to initiate a proceeding for a section 6(a) rulemaking because, among other
deficiencies, the scientific evidence submitted for evaluating the risk of neurotoxic effects from
exposure to fluoride is insufficient for EPA to reach an informed risk determination.
      A.    Section 21 petitions should include a well-supported risk assessment fit for
informing EPA’s risk determination under TSCA.
TSCA section 6(a) requires that a finding of unreasonable risk be made in accordance with the
risk evaluation process provided for in subsection (b)(4)(A). In most cases, prior to the issuance
of a TSCA section 6(a) rule, EPA will conduct a risk evaluation. The purpose of risk evaluation
is to determine whether a chemical substance presents an unreasonable risk of injury to health or
the environment, under the conditions of use, including an unreasonable risk to a relevant
potentially exposed or susceptible subpopulation identified as relevant by the Administrator. As
part of this process, EPA must evaluate both hazard and exposure, exclude consideration of costs
or other non-risk factors, use scientific information and approaches in a manner that is consistent
with the requirements in TSCA to use the best available science, and ensure decisions are based
on the weight-of-scientific-evidence. 15 U.S.C. § 2605(b)(4)(F); 15 U.S.C. § 2625(h). This is a
resource-intensive process that requires expertise in a number of different scientific fields.
       Case 3:17-cv-02162-EMC Document 278-1 Filed 01/19/21 Page 3 of 7




With the exception of the first 10 TSCA risk evaluations, EPA-conducted risk evaluations can be
initiated in only one of two ways—upon EPA’s designation of a chemical substance as a high-
priority substance, or in response to a request for risk evaluation by a manufacturer of the
chemical substance. 15 U.S.C. §§ 2605(b)(3)(A); (b)(4)(C). The purposes of the prioritization
process are (1) to ensure that the Agency’s priorities for risk evaluation and risk management are
grounded in risk-based considerations and (2) to provide the public and interested stakeholders
with an opportunity to provide relevant information. 82 FR at 33,754. If a petitioner could
circumvent the prioritization process and unilaterally compel a TSCA risk evaluation through
section 21, the purpose and intent of these statutory provisions would surely be frustrated.
In limited circumstances, EPA may proceed with section 6(a) risk management rulemaking
without an EPA-conducted risk evaluation. However, TSCA prescribes the circumstances under
which such rulemaking may occur.1 Section 21 requires that petitions for a section 6(a)
rulemaking “set forth the facts which it is claimed establish that it is necessary to issue” such a
rule. 15 U.S.C. § 2620(b)(1). Section 26(h)-(i) require the Administrator to make decisions under
section 6 using the best available science and based on the weight of the scientific evidence. 15
U.S.C. §§ 2625(h)-(i). Thus, a risk evaluation containing scientific evidence and analysis that
will support a risk determination consistent with the scientific standards required by section 26 is
necessary for supporting a section 21 petition requesting the initiation of proceeding for a section
6(a) rulemaking. See 82 Fed. Reg. at 11,879.
As required by statute, EPA has developed a guidance document to assist petitioners in
developing and submitting draft risk evaluations. Petitioners should look to and utilize the
Guidance to Assist Interested Persons in Developing and Submitting Draft Risk Evaluations
Under the Toxic Substances Control Act, 82 FR 33765 (June 22, 2017). This guidance document
is available on EPA’s website here: https://www.epa.gov/assessing-and-managing-chemicals-
under-tsca/guidance-assist-interested-persons-developing-and. The guidance document describes
the “quality of the information submitted and the process to be followed in developing draft risk
evaluations,” in part, so that petitioners may better understand how to submit information in
support of the scientific standards applicable to the Administrator’s decision-making under
Section 6.
      B. The evidence submitted by petitioners for evaluating the risk of neurotoxic effects
from exposure to fluoride is insufficient for reaching an informed risk determination.
After careful consideration, EPA denied the 2016 Petition on February 17, 2017, primarily
because the petition did not support the request with a scientifically defensible basis to conclude
that any persons have suffered neurotoxic harm as a result of exposure to fluoride through the
purposeful addition of fluoridation chemicals to drinking water or otherwise from fluoride
exposure in the U.S. In denying the petition, EPA concluded, in part, that the scientific data

1
  See, e.g., TSCA section 26(l)(4) (enabling EPA to issue proposed and final section 6(a) rules
for certain chemical substances with risk assessments predating 2016 TSCA amendments,
provided such rules are “consistent with the scope of the completed risk assessment for the
chemical substance and consistent with other applicable requirements of [section 6]”).
       Case 3:17-cv-02162-EMC Document 278-1 Filed 01/19/21 Page 4 of 7




relied on in the petition were unsuitable for evaluating levels of fluoride associated with
neurotoxic effects, for deriving dose-response relationships necessary for risk assessment, or for
considering the countervailing beneficial health impacts. 82 Fed. Reg. at 11,879.
Petitioners’ claim—that fluoride exposure causes an unreasonable risk of neurodevelopmental
harm—is currently subject to review in pending litigation, Food and Water Watch v. EPA (N.D.
Cal., No. 17-cv-02162). EPA has spent considerable resources analyzing the evidence in that
litigation and defending the Agency’s position. After three years of litigation, the matter
culminated in a two-week trial between June 8 and June 17, 2020. Your 2020 Submission to EPA
and request for reconsideration consists almost entirely of the record presented and pending before
the district court, with a few exceptions that are described below. EPA’s position concerning the
evidence presented at trial has not changed.

Causation is relevant to hazard assessment (including hazard identification). As EPA’s
Procedures for Chemical Risk Evaluation Under the Amended Toxic Substances Control Act
(“Risk Evaluation Rule”) expressly states: “[a] hazard assessment identifies the types of adverse
health or environmental effects or hazards that can be caused by exposure to the chemical
substance in question, and to characterize the quality and weight of the scientific evidence
supporting this identification.” 82 Fed. Reg. 33,726, 33,741 (July 20, 2017) (emphasis added).
Hazard identification is further defined as “the process of determining whether exposure to a
chemical stressor can cause an increase in the incidence of specific adverse health or
environmental effects.” Id. at 33,741-42 (emphasis added). The foundation for these statements
provided in the Risk Evaluation Rule are multiple EPA hazard assessment guidance documents
and National Academies of Science (“NAS”) reports.2 While the evidence for fluoride may be
sufficient to indicate a potential developmental neurotoxic hazard at some level, a great deal of
scientific judgment, based on experience with neurotoxicity data and with the principles of study
design and statistical analysis, is required to adequately evaluate the database on neurotoxicity to
determine whether the database is sufficient to establish and determine at what level a hazard
will be manifest based on the total available data.
When focusing on findings from studies with exposures in ranges typically found in community
drinking water programs in United States (0.7 mg/L), the evidence of effects on cognitive
neurodevelopment is inconsistent and unclear, and, therefore, insufficient to reach and support a
hazard conclusion. EPA believes that it is premature and inappropriate to rely upon either the
MIREC or ELEMENT cohort studies as key studies for quantitative analysis such as benchmark-
dose modeling.




2
 See Guidelines for Developmental Toxicity Risk Assessment, 56 FR 63798 (December 5, 1991);
Guidelines for Neurotoxicity Risk Assessment, 63 FR 26926 (May 14, 1998); National Research
Council, Risk Assessment in the Federal Government: Managing the Process (1983); National
Research Council, Science and Judgment in Risk Assessment (1994); National Research Council,
Science and Decisions: Advancing Risk Assessment (2009).
       Case 3:17-cv-02162-EMC Document 278-1 Filed 01/19/21 Page 5 of 7




For these reasons, the evidence in your recent submission that is duplicative of what was
presented at trial does not justify reopening the 2016 Petition and reconsidering the petition
denial.
You also attached to your recent submission and request for reconsideration three new
documents that were not part of the trial record—(1) the National Toxicology Program’s (NTP)
draft Monograph entitled: Systematic Review of Fluoride Exposure and Neurodevelopmental and
Cognitive Health Effects; (2) an unpublished pooled benchmark dose analysis; and (3) an op-ed
authored by Drs. Bruce Lanphear, Christine Till, and Linda Birnbaum.
First, NTP conducts literature-based evaluations to determine whether exposure to environmental
substances may be associated with adverse health effects. These evaluations result in hazard
conclusions or characterize the extent of the evidence and are published in the NTP Monograph
series. NTP Monographs serve as an environmental health resource to provide information that
can be used to make informed decisions about whether exposure to a substance may be of
concern for human health.
NTP conducted a systematic review to evaluate the evidence that exposure to fluoride is
associated with neurodevelopmental or cognitive effects. NTP’s review was initiated in response
to a nomination from the Fluoride Action Network, a petitioner in this matter. NTP’s final
conclusions are still pending. To ensure the integrity of its report, NTP asked the NAS to review
the monograph. As a result of that request, NAS convened a committee, which focused its efforts
on evaluating whether NTP’s draft conclusions are supported by the scientific evidence.
In September 2019, the NAS committee published a report concluding that NTP failed to provide
adequate scientific evidence for its draft conclusions and expressed “substantive concerns” with
how NTP evaluated the evidence. The committee’s report stated that NTP would need to conduct
and present more analysis before it could reach and support a conclusion about fluoride’s effect
on neurodevelopment. The NAS committee report also identifies other concerns about the NTP
monograph. For example, the committee noted that the studies that NTP included in its
systematic review “did not undergo rigorous statistical review” and called this a “flaw” because
some of these research papers contained errors or other issues that “compromised their internal
validity.” The committee also wrote that NTP classified some studies with a low risk of bias
even though “the measure of the neurodevelopmental and cognitive outcome was seriously
flawed.”
NTP revised its draft monograph and, in September 2020, asked the NAS to review the revised
version. The same NAS committee that performed the review of the original monograph will
determine whether the changes made by NTP sufficiently address the committee’s concerns
about the original draft. The NAS committee’s review is ongoing and no report has been issued
at this time. Because the pending NAS peer review report and final NTP monograph will provide
significant information for informing whether exposure to fluoride under the condition of use
may be of concern for human health, the draft NTP monograph attached to your recent
submission does not justify reconsideration at this time.
       Case 3:17-cv-02162-EMC Document 278-1 Filed 01/19/21 Page 6 of 7




Second, you also attached to your recent submission an unpublished paper titled: A Benchmark
Dose Analysis for Maternal Pregnancy Urine-Fluoride and IQ in Children. The paper purports
to use data from the Early Life Exposures in Mexico to Environmental Toxicants (ELEMENT)
cohort in Mexico and the Maternal-Infant Research on Environmental Chemicals (MIREC)
cohort in Canada for benchmark dose modeling. The paper’s authors are listed as Philippe
Grandjean, Howard Hu, Christine Till, Rivka Green, Morteza Bashash, David Flora, Martha
Maria Tellez-Rojo, Peter Song, Bruce Lanphear, and Esben Budtz-Jørgensen. Drs. Philippe
Grandjean, Howard Hu, and Bruce Lanphear noted their conflicts of interest as each having
served as expert witnesses on behalf of the petitioners at trial.

The paper is a preliminary report of work that has neither been published nor certified by peer
review. It was self-published on the website medRiv, which specifically directs that the posted
studies “should not be relied on to guide clinical practice or health-related behavior and should
not be reported in news media as established information.” EPA generally does not rely on
analyses that have not undergone peer review in supporting a conclusion regarding the dose-
response relationship of a chemical substance.

More importantly, however, because the trial record and proposed supplemental data are
currently insufficient to reach and support a hazard conclusion, it is premature to conduct a
quantitative analysis such as benchmark dose modeling. That would require EPA to assume an
effect on human developmental neurotoxicity from exposure to fluoride prior to the completion
of a critical assessment of the evidence of hazard. This is especially true where the draft NTP
conclusions note that the effects on cognitive neurodevelopment are unclear and inconsistent at
concentrations below 1.5 mg/L. Therefore, the preliminary benchmark dose analysis attached to
your recent submission does not provide any new evidence that would justify reconsideration at
this time.3

Third, the op-ed in Environmental Health News authored by Drs. Bruce Lanphear, Christine Till,
and Linda Birnbaum offers the policy opinions of its three authors. It is not a scientific or peer-
reviewed publication of data or analyses and accordingly does not provide references or citations
supporting any of the statements therein. Therefore, the op-ed does not provide any new
scientific data that would justify reconsideration at this time.

In sum, the materials you attached to your request do not provide sufficient scientific or
administrative justification to reopen and reconsider the November 2016 petition.
        C. Given anticipated new analyses and competing TSCA priorities, reconsideration
is not warranted at this time.
EPA is aware that new information regarding the exposure and health effects of exposure to
fluoride continues to develop. Researchers continue to study the potential health effects
associated with exposure to fluoride in drinking water. For example, EPA is aware of research
from the Spanish INMA cohort showing positive (e.g., beneficial) associations between fluoride

3
 Additionally, where a chemical substance has beneficial health effects, such as fluoride,
consideration of those effects should be included as part of the risk evaluation and risk
determination.
       Case 3:17-cv-02162-EMC Document 278-1 Filed 01/19/21 Page 7 of 7




levels during pregnancy and neuropsychological development at 4 years of age. This research
contradicts the findings of the MIREC and ELEMENT studies in that detrimental effects of
fluoride in neurodevelopment were not supported by the data.
While the science on this issue develops and, particularly, without the final NTP monograph,
reconsidering the petition denial at this time would not be a prudent use of EPA’s resources.
Reconsideration would divert significant resources from ongoing risk evaluations and
rulemakings the Agency is already undertaking, as well as other high priority work within the
Office of Pollution Prevention and Toxics.
For all the reasons set forth above, EPA declines to exercise its discretionary authority to reopen
the administrative record and reconsider the February 17, 2017 petition denial.
If you have any questions regarding your submission, please feel free to contact Susanna Blair of
my staff at Blair.Susanna@epa.gov or 202-564-4371.


                                              Sincerely,
                                               YVETTE    Digitally signed by
                                                         YVETTE COLLAZO
                                               COLLAZO   REYES
                                                         Date: 2021.01.19
                                               REYES     12:41:39 -05'00'

                                              Yvette T. Collazo
                                              Director
                                              Office of Pollution Prevention and Toxics
